                              THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
                                           ****

UNITED STATES OF AMERICA,

             Plaintiff,                              2:16‐cr‐00265‐GMN‐CWH‐1‐4, 6, & 14‐16

vs.                                                  DATE: August 13, 2019

PASTOR FAUSTO PALAFOX,                               Courtroom 7D
ALBERT LOPEZ,
ALBERT BENJAMIN PEREZ,
JAMES PATRICK GILLESPIE,
ERNESTO MANUEL GONZALEZ,
BRADLEY MICHAEL CAMPOS,
CESAR VAQUERA MORALES, and
DIEGO CHAVEZ GARCIA,

             Defendants.

THE HONORABLE GLORIA M. NAVARRO, CHIEF UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Aaron Blazevich        COURT REPORTER: Patty Ganci

COUNSEL FOR PLAINTIFF: Dan Schiess, John Han, and Tracey Batson with Special Agent Matthew
Neal, Investigator Peter Grimm, and Officer David Arboreen, Special Agent Matthew Ware

COUNSEL FOR DEFENDANT: Amy Jacks, Daniel Hill, Andrea Luem, Jess Marchese, Christopher Oram,
Shawn Perez, David Fischer, Michael Kennedy, Mark Fleming, Marcia Morrissey, Kathleen Bliss,
Ivette Maningo with Nona Dodson, Tatum Wehr, and Lucy Hallett

MINUTES OF PROCEEDINGS: Jury Trial (Day 7)

9:06 a.m. The Court reconvenes outside the presence of the prospective jurors. The Court informs
the parties that one juror may not be available on Thursday, August 15, 2019. The Court will
question the juror later today. Mr. Schiess informs the Court that the parties agree to the use of
the Government’s 3rd Amended Exhibit List. Mr. Fleming raises an issue regarding the
Government’s upcoming witnesses. Ms. Batson requests clarification of the Court’s ruling regarding
the sanitation of the defense fund. The Court GRANTS the SEALED Motion in Limine to Preclude
Government from Introducing Recordings That Contain Offensive, Racist Terminology, (ECF No.
1784) as to any reference to the “N word”. The Court admonishes Defendant CJ Henderson
regarding contact with the jury. Ms. Jacks addresses an issue regarding exhibits to be used during
Agent Brancato’s testimony.

9:22 a.m. The jury enters the courtroom.

9:23 a.m. AGENT AGOSTINO BRANCATO, called on behalf of the Government, is sworn and
testifies on direct examination by Ms. Batson. EXHIBITS 181, 182, 190, 203, 212, 302, 330, 331,
332, and 333 are ADMITTED into evidence. EXHIBITS 232 and 318 are marked but not admitted.
11:02 a.m. The jury is admonished and excused for a morning break.

11:03 a.m. The Court reconvenes outside the presence of the jury. The Court discusses character
evidence and testimony with the parties. Mr. Fleming invokes the exclusionary rule. Mr. Fleming
moves for a mistrial and all co‐defendants join the motion.

11:10 a.m. The Court stands at recess.

11:54 a.m. The Court reconvenes outside the presence of the jury. The Court states that the
exclusionary rule has been invoked. Mr. Schiess indicates the people seated with the Government
in the courtroom. The Court and parties discuss the patch testimony of AGENT AGOSTINO
BRANCATO. Mr. Marchese requests the security detail for AGENT AGOSTINO BRANCATO not wear
brightly colored law enforcement jackets. The Court indicates that the security detail will be
wearing blazers in the courtroom in the future.

12:10 p.m. AGENT AGOSTINO BRANCATO, called on behalf of the Government and previously
sworn, testifies on direct voir dire by Ms. Batson outside the presence of the jury. Mr. Fleming
conducts cross examination. The Court indicates that it finds that the proper foundation has been
laid for the witness’s ability to testify as to the meaning of the sex patches. Ms. Bliss moves for
AGENT AGOSTINO BRANCATO’s testimony on the sex patches to be stricken.

12:29 p.m. The jury enters the courtroom. AGENT AGOSTINO BRANCATO, called on behalf of the
Government and previously sworn, continues testifying on direct examination by Ms. Batson.
EXHIBITS 164, 168, 306, 307, 308, and 334 are ADMITTED into evidence.

1:26 p.m. The jury is admonished and excused for an afternoon break.

1:54 p.m. The Court reconvenes outside the presence of the jury. The Court discusses the trial
schedule for Thursday, August 15, 2019 with JUROR 5.

1:58 p.m. The jury enters the courtroom. AGENT AGOSTINO BRANCATO, called on behalf of the
Government and previously sworn, continues testifying on direct examination by Ms. Batson.
EXHIBITS 165, 183, and 204 are ADMITTED into evidence.

2:32 p.m. The jury is admonished and excused for the evening.

2:33 p.m. The Court adjourns.

Jury Trial continued to Wednesday, August 14, 2019, at 9:00 a.m. in Courtroom 7D before Chief
Judge Gloria M. Navarro.




                                                              DEBRA K. KEMPI, CLERK
                                                              U.S. DISTRICT COURT

                                                              BY:        /S/                     d
                                                              Aaron Blazevich, Deputy Clerk
